PER CURIAM.
The'judgment rests upon conflicting evidence. The defendant did not renew its motion to dismiss at the close of the entire case, thereby conceding that questions of fact arose for determination by the court. The judgment is challenged upon the sole ground that the plaintiff failed to make out a case upon the question of negligence. The evidence is sufficient to support the facts, as found by the trial court, and the judgment should be affirmed.
Judgment affirmed, with costs to the respondent.